                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-670-KDB-DSC
 CITIES4LIFE, INC. A/K/A CITIES4LIFE             )
 CHARLOTTE, ET AL.,
                                                 )
                 Plaintiffs,                     )
                                                 )
    v.                                           )         ORDER
                                                 )
 CITY OF CHARLOTTE, ET AL.,                      )
                                                 )
                 Defendants.                     )
                                                 )

         THIS MATTER is before the Court on the Individual Defendants’ Motion to Dismiss

(Doc. No. 51), Defendants’ Partial Motion to Dismiss (Doc. No. 49), the Memorandum and

Recommendation and Order of the Honorable Magistrate Judge David S. Cayer (“M&R”)

entered July 26, 2019 (Doc. No. 61), Plaintiffs’ Objections to the M&R (Doc. No. 62),

Defendants’ Reply to Plaintiffs’ Objections (Doc. No. 64) and the parties’ associated briefs and

exhibits that have been considered in accordance with this Order.

         After an independent review of the M&R, Plaintiffs’ Objections thereto, and a de novo

review of the full record, the Court concludes that the recommendation to grant these Motions to

Dismiss is correct and in accordance with law. For the reasons stated in the M&R as well as

Defendants’ briefs, the findings and conclusions of the Magistrate Judge are ADOPTED and the

Individual Defendants’ Motion to Dismiss and Defendants’ Partial Motion to Dismiss are

GRANTED.

         IT IS THEREFORE ORDERED THAT:

                 (1) The Magistrate Judge’s M&R, (Doc. No. 61), is ADOPTED; and
(2) Individual Defendants’ Motion to Dismiss, (Doc. No. 51), is GRANTED;

   and

(3) Defendants’ Partial Motion to Dismiss, (Doc. No. 49) is GRANTED.




               Signed: August 29, 2019
